Citation Nr: 1125431	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-39 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA benefits calculated in the amount of $29,941.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from December 1976 to March 1987 and from August 2002 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The Veteran was at fault in creating the overpayment as she was obligated to immediately notify VA of any change in her income, to include as a result of receipt of military pay. 

2.  Recovery of the incurred overpayment would not be against the principles of equity and good conscience.

3.  The Veteran would be unjustly enriched if a waiver of recovery of the indebtedness was granted.

4.  The Veteran's income, with consideration of the cost of life's basic necessities, is sufficient to permit repayment of the balance of the indebtedness not previously waived, without resulting in excessive financial difficulty, and the collection of that indebtedness would not be inequitable.


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment in an amount calculated as $29,941.00 are not met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, VCAA notice is not required because the issue presented involves a claim for waiver of recovery of overpayment of VA benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (The notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions.  The VCAA provisions are relevant to a different chapter of title 38, i.e., Chapter 51, and do not apply to waiver matters.).





Waiver of Overpayment

The Board notes that, pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  The Board concludes that the facts in this case do not show the presence of any of the preceding factors.  As a result, the Board's decision on appeal will be limited to the determination of whether waiver of recovery of VA compensation benefits is warranted on the basis of equity and good conscience.

The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1.  Fault of the debtor.  Whether the actions of the debtor contributed to the creation of the debt.

2.  Balancing of faults.  Weighing of the fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection would deprive the debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

5.  Unjust enrichment.  Whether failure to make restitution would result in unfair gain to the debtor.

6.  Changing position to one's detriment. Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

In an August 2008 letter, the RO informed the Veteran that it was in receipt of information from the Defense Finance and Accounting Service (DFAS) and the Department of the Air Force that the Veteran had continued on active duty, effective December 22, 2004.  The RO informed the Veteran that a Veteran could not receive VA benefits while on active duty and that benefits had been terminated as of December 22, 2004, resulting in an overpayment.  

In November 2008, the Veteran submitted a waiver request and a Financial Status Report (FSR) with the income being reported as to be determined, with monthly expenses of $2889.20 and assets of $3500 cash in the bank and two cars with no resale value attached.  The Veteran also reported that her income was pending a resolution of a meeting with the Medical Evaluation Board (MEB) and listed rental income as a probable source of income and an available cash asset.

In her May 2009 notice of disagreement, received in October 2009, the Veteran reported that in an August 2007 decision, the Department of Air Force issued a correction that caused reinstatement into the Delaware National Guard (DANG) from December 22, 2004, to August 2, 2007, until completion of the MEB.  She noted that all financial data of indebtedness (included Delaware Air National Guard and VA payments for time frame) were complied with and submitted per DFAS instructions dated September 4, 2007.  

The Veteran also noted that as to the FSR entry of income amount "to be determined" pending completion of MEB; it had been determined by the MEB, in October 2008, that the Veteran be temporarily retired effective December 20, 2008.  It was indicated that the Veteran's present income was $1,672.75 per month retirement pay.  The Veteran also indicated that the residence she had listed was not a rental property.  This property was owned by her son who married in March 2008 and moved to California.  The son transferred the property to the Veteran to be the Veteran's primary residence in May 2009.  It was agreed between the Veteran and her son that the son would pay the mortgage until May 2009, while the Veteran refinanced the mortgage using her VA housing benefit.  However, the plan was interrupted when the son was incarcerated, his wife divorced him in December 2008, and he stopped paying the mortgage.  It was indicated that the Veteran had no idea of these circumstances.  It was noted that the Veteran resided in the house and that the house was in foreclosure.  The Veteran was not the landlord and did not collect any monies.  It was reported that the current stress levels had rendered her incapacitated and had affected her mental and emotional health.  

In a FSR dated in October 2009, the Veteran listed income as $480 from retirement and $1228 from VA benefits for a total monthly income of $1708.  Expenses, including rent/mortgage, food, utilities and heat, and other living expenses totaled $1631.10, leaving a net monthly income less expenses of $77.  The Veteran listed cash on hand of $410 and 2 automobiles with no cash value.  Installment contracts and other debts totaled $261.99 per month.  

In a December 2009 rating determination, the RO increased the Veteran's disability evaluation for her depression from 30 to 100 percent disabling, effective February 3, 2009.  The VA benefit payment increased to $2673.00, with a $737 retirement adjustment as of August 1, 2009, and a $0 adjustment beginning January 1, 2010.  

In her September 2010 substantive appeal, the Veteran indicated that the DFAS and AF letters to VA, dated on October 30, 2007, were in response to the Veteran electing to submit an Application for Correction of Military Record, DD Form 149, versus resigning from DANG without resolution of medical issues or entitlement.  

The Veteran indicated that the DD Form 214 issued by DANG on December 5, 2006, showed that the Veteran was deactivated December 22, 2004, and that copies of commander's letters showed that deactivation was in error as the Veteran was still under medical care.  

It was indicated that the Veteran was not continued on active duty but continued on DANG medical orders, started Incapacitation Pay, effective Mach 2005.  It was noted that again misinterpretation and miscommunication of medical information caused DANG to terminate medical continuation orders effective June 2005.  In an October 2006 rating determination, VA found the Veteran to be 50 percent disabled and entitled to $633.00 per month.  It was further indicated that in May 2007, the Veteran requested assistance with her bills from DANG due to serious financial hardship.  VA monthly benefit at that time was $712.00.  

It was reported that DFAS reimbursed DANG for incapacitation pay paid to the Veteran in 2005.  The Veteran reported that she signed a financial agreement with DANG that DANG would not recoup.  The Veteran indicated that she should not have to repay both VA and DANG.  

The record reflects that VA furnished the Veteran with adequate information regarding the conditions for receipt of benefits.  The Veteran's failure to notify VA of her continuance on active duty pay status led directly to the creation of the overpayment.  While the Veteran's status was classified in several different ways during the time period from December 2004 to December 2008, it is beyond question that the Veteran's receipt of payment during this time period was akin to active duty status.  

As to the element of fault, the Veteran's inaction led to the creation of the debt.

As to the balancing of the faults, the Board notes that the Veteran chose not to provide information that she was still receiving military pay, which directly led to the creation of the debt.  The VA had little or no fault in the creation of the debt.

Another significant element for consideration in deciding a waiver request is whether or not the recovery of the debt from the Veteran would result in financial hardship.  A Financial Status Report signed by the Veteran, dated in October 2009, showed expenses of $1631.  While income was shown to be $1708.00 at that time, with a VA payment of $1228.00 per month, the VA benefit has now increased to $2673.00 per month, with no withholding as of January 1, 2010.  Based upon the above figures, the Veteran's current income exceeds her monthly expenses by over $1500 per month.  As a result of this information, the Board is unable to conclude that repayment of the debt to the government would cause undue hardship to the Veteran.

The government has a loss in paying funds to the Veteran that were not due her.  The Veteran unilaterally chose to not report that she was in receipt of military pay in a timely manner.

Recovery of the debt would not defeat the purpose for which the benefit was initially given as the Veteran was given the money based upon her not being on active duty.  Any waiver would ignore the Veteran's responsibility in the creation of the debt and cause her unjust enrichment.  The debt owed to the government should not be accorded less weight accorded to the private creditors.

The Veteran has not asserted, and the record does not show, she changed positions to her detriment based upon reliance of VA benefits.  She was completely aware that she had to report whether still was still considered to be on active duty or in receipt of military pay. 

In conclusion, the Board finds that repayment of the Veteran's debt to the government would not be against equity and good conscience, and the appeal will be denied. 


ORDER

Entitlement to a waiver of the recovery of the overpayment in the calculated amount of $29,941.00, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


